Laughlin, J.:
The defendant is a corporation organized and existing under the laws of the State of New York, and is engaged in the business of manufacturing gas and conducting and supjilying the same through mains and lateral pipes to consumers in the city of New York, for hire. The plaintiff conducts a coffee and lunch room in the building known as No. 484 Sixth avenue in said city, and for the successful conduct of his business requires light, heat and fuel. The defendant has a main in the avenue which is connected with the premises occupied by the plaintiff, and it has for a long period of time supplied him with gas, which he has used for light, heat and fuel, and he is wholly dependent upon the defendant therefor. " Prior to the 1st day of May, 1906, the maximum price which the defendant was authorized to charge its consumers, excepting the city of New York, for gas supplied to them was fixed at one dollar per 1,000 cubic feet by chapter 385 of the Laws of 1897, which provided that that rate should take effect on and after the expiration of the year 1900, the rate prior thereto having been higher, but having been gradually reduced pursuant to the provisions of said statute.
The Legislature, at its annual session in 1905, through a committee, investigated the quality of gas furnished by the defendant to its consumers and the reasonableness of the price charged therefor, and as a result of such legislative investigation and after the failure of an attempt to enact a bill reducing the maximum price to be charged for gas, it enacted chapter 737 of the laws of that year, which created a State Commission of Gas and Electricity and authorized such Commission, among other things, upon complaint being made as to the price of gas as therein provided* to investigate the same by public hearings and to fix the maximum price to be charged, for gas within the limits prescribed by law for the term of three years next ensuing. The act provided, among other things, that the *219order of the Commission in fixing the price of gas might be enforced by mandara us, and that a person or corporation aggrieved by the action of the Commission in fixing the price of gas might have a review by an appeal to the Appellate Division. Section 21 of the act provided that if it should be alleged and established, in an action brought for the collection of any charge for gas, that a price had been demanded in excess of that fixed by the commission or by statute in the municipality wherein the cause of action arose, such fact should be a complete defense to the action and no recovery could be had therein. The Commissioners of Gas and Electricity were duly appointed, and they duly qualified and organized under the act. Thereafter complaint was made to the Commission of the price of gas charged by the defendant, which gave it jurisdiction under the act, assuming it to be valid, to investigate the complaint, and notice was accordingly given the defendant on the 8th day of November, 1905, of a ¡niblic hearing on the question. After public hearings and inquiry concerning all the material facts the Commission on the 23d day of February, 1906, made an order providing that on.and after the 1st day of May, 1906, the maximum price for gas to be charged by the defendant, excepting to the city of New York, should be eighty cents per 1,000 cubic feet. 'By the provisions of chapter 125 of the Laws of 1906, which became a law on the third day of April and took effect on the 1st day of May, 1906, the Legislature prescribed, among other things, that a corporation manufacturing, furnishing or selling illuminating gas in the borough of Manhattan, city of New York, should not charge or receive for gas manufactured, furnished or sold therein more than eighty cents per 1,000 cubic feet. This is an independent act and contains no reference to the action of the Commission of Gas and Electricity in prescribing the same rate to take effect at the same time.
Notwithstanding the action of the State Commission of Gas and Electricity and of the Legislature in reducing the price of gas tu eighty cents per 1,000 cubic feet on and after the 1st day of May, 1906, the defendant has rendered a bill to the plaintiff for gas supplied after May 1, 1906, and has expressly charged him therein at the rate of one dollar per 1,000 cubic feet. The defendant has refused to accept payment duly offered in legal tender at the rate of eighty cents per 1,000 cubic feet, and has threatened to discontinue *220supplying the plaintiff with gas and to cutoff his supply and remove the meter unless he pays the bill as presented at the old rate. The plaintiff has deposited with the defendant ten dollars, the amount required by it pursuant to the provisions of section 66 of the Transportation Corporations Law (Laws of 1890, chap. 566) as security for the payment of his gas bills, and has paid for all gas consumed prior to May 1, 1906, and has complied with all rules and regulations of the defendant excepting its demand for one dollar per 1,000 cubic feet of gas supplied after said date.
It is the duty of the defendant, by virtue of the provisions of section 65 of the Transportation Corporations Law, to supply gas to the plaintiff, provided it is not justified in exacting one dollar per 1,000 cubic feet for gas furnished after May 1, 1906./The defendant is exercising public franchises conferred by the People of the State through their Legislature, and is enjoying special privileges of using the public streets to serve the public, but for private gain. In thus exercising public franchises and special privileges it owes a duty to the public to furnish gas to its consumers at reasonable rates, which the Legislature may regulate and the courts may enforce. It is competent for the Legislature to regulate the price that the defendant may charge consumers, provided it does not require.it to supply gas at a rate that will not admit of a reasonable profit to the stockholders upon the actual value of the plant and property of the company.^/ (San Diego Land & Town Co. v. Jasper, 189 U. S. 442.) The corporation may at any time have recourse to the State or Federal courts to test the validity of any enactment of the Legislature prescribing br regulating the rate to be charged for gas, upon the ground that it .is so low that it will deprive the stockholders of the right to such reasonable profit, and if after a judicial investigation the complaint should be sustained, it would be the duty of the court to declare the law unconstitutional and void as impairing the right of contract and taking property without due process of law, in violation of subdivision 1 of section 10 of article 1 of the Federal Constitution and section 1 of the 14th amendment thereto. This is one of the few cases in which the courts may examine facts dehors the record and annul the action of the Legislature upon a finding that the rate .prescribed impairs the constitutional right of the stockholders of the corporation to earn a *221reasonable profit on the value of the property employed in the business. Of course, if the statute itself should contain a recital that the Legislature had found on investigation that the actual cost to the company of supplying gas was greater than the price which it was permitted to charge consumers therefor, the invalidity of the law would appear upon its face without talcing evidence. A statute, however, is presumed to be valid until its invalidity is adjudged by a court of competent jurisdiction.
The defendant challenges the validity of the statute of 1905 creating the Commission of Gas and Electricity, the action of that Commission in prescribing the eighty-cent rate, and chapter 125 of the Laws of 1906 prescribing a like rate,.upon the ground that they violate the provisions of the Federal Constitution cited, in that the rate prescribed does not permit the stockholders of the company to earn a reasonable profit on the value of the property employed by the company in the business of manufacturing, conducting and supplying gas to consumers. Both the Legislature and the State Commission of Gas and Electricity appear to have acted with due deliberation and after careful investigation of the essential facts. The gas company shows that the actual’cost to the company of supplying gas to its consumers during the present year will be about sixty-seven cents per 1,000 cubic feet, and that it is essential for it to reserve at least three cents per 1,000 cubic feet for maintenance of its plant, making a total cost to the company of seventy cents per 1,000 cubic feet, and leaving ten cents per 1,000 cubic feet, at the eighty-cent rate, as profits, which will make a probable profit for the year of $1,330,000; which, however, upon its theory of the case, will only admit of a profit of one and a half per cent to its stockholders. The Commission of Gas and Electricity reached the conclusion, as shown by their order, that the eighty-cent rate would admit of a profit to the stockholders of the defendant of eight per cent. These controverted questions of fact apparently arise from a difference of view with respect to the law concerning the items that are to be taken into account in ascertaining the actual value of the property of the company upon which its stockholders are entitled to a reasonable profit. It is manifest, however, that this question of fact, upon which the validity of the law depends, can only be determined upon a bearing on the merits, and that in the meantiine'there *222is no ground for assuming that the law is unconstitutional. It is a general rule of law that until a judicial determination upon a final hearing a statute is presumed to be valid, and although its enforcement may be temporarily enjoined its operation cannot be suspended. The practical effect of the rule is that, until the statute is adjudged to be unconstitutional by a court of competent jurisdiction, the legal rate which consumers are required to ¡jay, and upon payment of which they are entitled to a continuance of the service, is that prescribed by the last enactment of the Legislature, pending the deci. sion of the question as to the constitutionality of the statute. Therefore, the company should not be permitted to coerce the consumers into paying the old rate. Consumers who do not wish to -incur the annoyance, expense or hazard of litigation, and are able so to do, may pay the old rate under protest upon threat of the company to discontinue the service, thus reserving the right to recover back the excess in the event that the statute is held to be valid; and they will be fully protected by the wise provision made for thenvin the recent order'of the Circuit Court of the United States, which will be considered presently. Those, however, who, like the plaintiff, wish to stand upon and apply to the court for the present enforcement of their rights, and to incur the expense and hazard of litigation, and give an undertaking to indemnify the defendant against loss sustained thereby, may secure the right to a continuance of the service pending the decision as to the constitutionality of the statute, upon tendering payment at the new rate, remaining liable for the difference between that and the old rate should the statute be held invalid. The company, if it wishes to risk the penalties under the statute — which very likely cannot be collected (Cotting v. Kansas City Stock Yards Co., 183 U. S. 79; Consolidated Gas Co. v. Mayer, 146 Fed. Rep. 150, opinion by Lacombe, C. J.) — may demand payment of bills at the old rate and thus preserve its right to recover the extra twenty cents per 1,000 cubic feet should the law be annulled ; and it may bring actions at law to recover on its bills where payment at the old rate is refused, and in such actions test the validity of the statute.
The plaintiff, however, invokes the aid of the court of general jurisdiction in his own State to protect him in the enjoyment of rights conferred upon him by the statutes of bf.ew York, and to *223enforce performance of a duty owing to Mm by the defendant under the statutes of the State of its creation. The plaintiff stands upon his rights, on the theory that the statute is constitutional. He has tendered payment of his gas bill after May 1, 1906, at the new rate, which the defendant refused to accept. The defendant threatens to discontinue supplying the plaintiff with gas and to remove the meter, and thus coerce him into paying according to the old rate, which, presumptively, has been abrogated by the new statute. The plaintiff has given an undertaking, as required by law, to indemnify the defendant against any damages it may sustain by being compelled to furnish him gas pending the final decision of the action, and he prays for an injunction prohibiting the defendant from ceasing to supply him with gas. The duty being enjoined upon the defendant to supply the plaintiff ivith gas at the legal rate, and he having tendered payment therefor at the rate which is presumptively the legal rate, it is the duty of the defendant, by the express terms of the statute, to continue supplying the plaintiff with gas ; and this is a duty which might be enforced by mandamus. (Matter of McGrath, 56 Hun, 76; People v. N. Y. C. & H. R. R. R. Co., 28 id. 543; People v. N. Y., L. E. & W. R. R. Co., 104 N. Y. 58.) Our Supreme Court has jurisdiction of the parties, and the case is one for cognizance by a court of equity according to the precedents in this jurisdiction. (Sickles v. Manhattan Gas-Light Co., 64 How. Pr. 33; 66 id. 314; Cromwell v. Stephens, 2 Daly, 15; Van Nest Land Co. v. New York Water Co., 7 App. Div. 295. See, also, Jones v. Rochester Gas & Electric Co., No. 2 Id. 474.)
According to the opinion of the learned judge who heard the motion at Special Term, the injunction was denied on account of the prior pendency of a bill in equity filed in the Circuit Court of the United States for the Southern District of Hew York by the defendant herein as complainant against the members of the State Commission • of Gas and Electricity, the Attorney-General of the State, the district attorney of the county of Hew York, and the city of Hew York; and upon this appeal the learned counsel for the gas company contend and urge with forceful arguments that the Federal court has taken unto itself jurisdiction of the subject-matter of the action, and that the courts of this State are without *224jurisdiction, or should, upon grounds of comity, decline jurisdiction of the action. An examination of the bill in equity filed by the gas company in the Federal court shows that the object of that action is to have it adjudged that chapter 737 of the Laws of 1905, creating the Commission of Gas and Electricity; the order of the Commissioners thereunder in fixing the eighty-cent rate; chapter 125 of the Laws of 1906, fixing the eighty-cent rate, and chapter 736-of the Laws of 1905, fixing seventy-five cents per 1,000 cubic feet as the rate to be charged the city of Flew York, are illegal and void, upon the ground that they contravene section 1 of 7he 14th amendment to the Federal Constitution and subdivision 1 of section 10 of article 1 thereof.
It is to be observed that no consumer of gas, excepting the city of Hew York, was made a party to the suit in the Federal court. Of course, the city of Hew York does not represent the private consumers of gas, and it cannot appear for them in the litigation in the Federal court. Consequently, an adjudication against the city will not be res adjudieata as against the private consumers who are not parties to the bill; nor will it even be stare decisis. The city was made a party to the bill with a view to having said chapter 736 of the Laws of 1905, which limits the charge to be made by the defendant for supplying the city with gas to severity-five cents per 1,000 cubic feet, declared null and void, upon the same theory that it does not admit of a reasonable profit to the stockholders. It is manifest that a rate of seventy-five cents per 1,000 cubic feet may be void upon that ground, and that a rate of eighty cents "per 1,000, which is the rate prescribed for private consumers, may be valid. The members of the Commission of Gas and Electricity were made parties with a view to having the statute creating the Commission and their' order fixing the eighty-cent rate declared null and void. It may well be, as contended by the learned counsel for the respondent, that for the purpose of testing the validity of the action of the Commissioners in fixing the eighty-cent rate and the enforcement of the samé, it was sufficient to make the Commissioners parties, and that they upon those questions represent the consumers, who are to be benefited by their acts. (San Diego Land & Town Co. v. Jasper, 189 U. S. 439.) It is evident, lioxvever, that it is immaterial to the rights of the plaintiff whether the statute creating the Commission of *225Gas and Electricity, or the order made by that Commission, be valid or invalid. The action of the Commission is superseded by the statute subsequently enacted by the Legislature, which, since it contains no reference to the action of the Commissioners, cannot be presumed to be based thereon. On the question of the validity of chapter 125 of the Laws of 1906, therefore, it follows that the members of the State Commission of Gas and Electricity cannot represent the private consumers.
Section 3 of chapter 125 of the Laws of 1906 provides in effect, among other things, that, except as in the act provided, any corporation which charges or receives in the city of Hew York for gas a higher rate than that prescribed in the act shall forfeit to the Feople of the State the sum of $1,000 for each offense.^ Section 1962 of the Code of Civil Procedure makes it the duty o'f the Attorney-General and of the district attorney to bring actions to collect penalties forfeited to the People of the State for violations of statutes. The district attorney and the Attorney-General were made parties to the bill in equity in the Circuit Court of the United States with a view to restraining them from bringing actions against the defendant to recover the penalties prescribed by the statute in the event of its charging or receiving more than eighty cents per 1,000 cubic feet for gas supplied to private customers in the borough of Manhattan.
It thus appears that the plaintiff is not a party to the bill in equity filed in the Federal court, and that no party thereto is authorized to represent him. The jurisdiction of the Circuit Court was invoked for the protection of rights guaranteed to the complainant therein (the defendant herein) by the Federal Constitution, and the aid of the court of equity was sought upon the theory that a multiplicity of actions to enforce the penalties would be brought, and that it Avould suffer irreparable injury unless injunctive relief against the enforcement of the penalties Avere granted pending the decision of the question upon the merits as to the validity of the provisions of -the statute imposing the penalties and prescribing the eighty-cent rate. The learned Circuit judge issued a temporary restraining order containing the following provisions: “That, until the entry of an order upon the said motion, the defendants, and each of them, their officers, agents, servants and employees, and each and every *226person acting under and by virtue of the authority of the acts and order referred to in the bill of complaint, or any of them, be and they hereby are enjoined and restrained from in any way enforcing or attempting to enforce the said acts and order, or any of the provisions thereof, against the complainant; ” and with a view to preserving the right of the said complainant to collect the extra twenty cents per 1,000 cubic feet of gas, in the event that the eighty-cent rate should be annulled, made provision in the order by which the gas company was permitted to present bills to its consumers at the old rate, and securing those paying such bills in the return of the excess in the event that the legislation complained of should be sustained by a provision requiring the company to pay into court a sufficient sum and the extra twenty cents per 1,000 cubic feet, to be thus impounded until the final decision.
It is contended that the general language of the restraining order quoted operates upon the private consumers, who were not parties to the bill. I am of opinion that the order should not be so construed. It must be construed in the light of the fact that these private consumers were not parties to the bill and that the court could not adjudicate their rights without their presence, and, therefore, an attempt to adjudicate rights of parties without giving them their day in court should not be imputed to the court. Moreover, the general language of the order is susceptible of the construction that it was intended to provide for chapges in the personnel of the officials who are made parties to the bill and who are by statute charged with the duty of enforcing the provisions of the acts. Furthermore, it appears very clearly by the opinion of the learned Circuit judge, which, although it may not limit the order of the court, may very properly be considered upon the construction to be given to the order, that there was no intention to enjoin the private consumers from taking such steps with respect to the protection of their rights as they might be advised. Upon this point Judge Lacombe, in his opinion in Consolidated Gas Co. v. Mayer (supra), says: “ In entering that order the court did not find, nor did it express, ■nor even intimate an opinion that the action of the Gas Commission in fixing the price to be charged for gas at 80 cents per 1,000 cubic feet was confiscatory, nor that the Act of the Legislature establishing the same price (Chapter 125 of 1906) was in that *227respect unconstitutional and void. It did not undertake td abrogate or nullify that provision of the statute. As between the consumer and the manufacturer, it left the question as to what the former should pay to the latter precisely where it stood before. Any consumer who might be asked to pay the old rate was left by the order entirely free to decline to pay it, and to make a tender at the new rate for the gas he had consumed. Hatnrally so, because, except for the city of Hew York, whose situation is exceptional, the individual consumer was not a party to the suit and had not been served with process. In the case of a consumer who upon demand chose to pay the old rate, the order provided that the company should not cover the 20 cents difference into its treasury, but should leave it impounded under the direction of the court, so as fully to insure its return to the person paying the sanie, in the event of the company’s failing to succeed in its litigation. In the case of a consumer who chose to make tender at the new rate, and to stand upon whatever rights were secured to him by the action of the Gas Commission in fixing that rate and by the action of the Legislature in establishing the same rate, the order left him entirely free and nntrammeled to apply for such relief as the law afforded him in the event of the company’s seeking to compel payment of the difference. It was not perceived when the order was made nor is it perceived now upon what theory this Court could by an injunction restrain any individual who was not a defendant and had never been served with process from himself applying to an appropriate court, if he should conceive himself to be aggrieved. What relief he might obtain when he so applied would be for that court to determine when it hoard his application. The order did, however, provide that the gas company might charge or demand payment at the old rate, and might collect at that rate from such as chose to pay and it enjoined the defendants (who are public officers and, as such, the proper persons to institute and prosecute actions, to enforce and recover certain statutory penalties) from in any waj enforcing or attempting to enforce two acts of the Legislature and an order of the Gas Commission, or any of the provisions thereof, against the complainant, until it should have its day in court, upon such a case as it might be able to make, to question the constitutionality of that order and of those acts.”
*228We agree with the contention of the learned counsel for the respondent that the bill in equity filed in the Federal court and the issue of process thereon, and not the opinion or order of the court, determines the extent of the jurisdiction' acquired. The rule, however/ appears to be the same in the Federal courts as in our own jurisdiction, that a person not a party to a bill in equity is at liberty to apply to any court of competent jurisdiction for the enforcement of his private rights, even if they be the same as those involved in the suit first' brought in the Federal court. (Andrews v. Smith, 5 Fed. Rep. 833 ; Liggett v. Glenn, 51 id. 381; Watson v. Jones, 13 Wall. 679.)
I think the cases cited by the respondent as authority for the proposition that the decision of the Federal court on a bill in equity which has been filed by the defendant therein will be controlling upon the private consumers who are not parties thereto, are not analogous to the case at bar. Here a right personally asserted by the plaintiff and contested by the defendant has given rise to an immediate controversy which the plaintiff must have a right to apply to some tribunal to adjudicate. He is not a party to the suit in the Federal court; he could not have maintained this action in the Federal court for the reason that there is no diversity of citizenship, and upon his theory of the case, proceeding as he is upon the assumption that the legislation is constitutional, no Federal question arises. He, as well as the defendant, is entitled to his day in court, and I know of no theory upon which he could, without the consent of the complainant in the action in the Federal court, become a party thereto, and it is doubtful whether the rights here asserted could be adjudicated upon his affirmative application in that action, even if he did become a party defendant. Perhaps the complainant could have filed a bill against him, or might yet by a supplemental bill make him a party defendant. But this has not been done, and our Supreme Court of Hew York has obtained jurisdiction over the parties and over the subject-matter of the controversy.
The cases relied upon by the respondent were cases in which the person held to be bound by an adjudication or injunction order, although not a party to the suit, either had no right or interest of his own upon which he could have applied for an adjudication by *229the court, as for instance cases where a person has proceeded in disregard of an injunction order by aiding and abetting others in violating it, but claiming no right in the premises, or an employee of a party enjoined, or where a decision has been made or an injunction issued against a public official in' his official capacity, and his successor in office was proceeding in defiance thereof, or where a party derived his right or title through a party against whom the decision lias been made or the injunction issued with knowledge of the pendency of the action, and the like.
Another theory advanced by the learned counsel for the respondent is that the suit in the Federal court is in the nature of an action in rem, and that the difference between the new and the old rate of charges is part of the res / and, therefore, that the Federal court has acquired exclusive jurisdiction over it. I think that theory is not tenable. Quite likely, if the plaintiff voluntarily paid the bill at the old rate and the excess was impounded by the Federal court pursuant to the order to which reference has been made, and the plaintiff brought an action against the defendants to recover it back upon the theory that it had been j>aid under duress, the extra twenty per cent would be held to be the res, the disposition of which was within the exclusive jurisdiction of the Federal court.. But in the case at bar the plaintiff has not paid the excess rate demanded, and there is no fund or property in which he is interested in the possession of the Federal court, or which he seeks to recover in this action. . •
I am unable to discern any theory upon which either the decisions or orders of the State and Federal courts in the bill in equity filed by the defendant and in this action will conflict. The rule that a court first obtaining jurisdiction over property may retain the possession of the property and exercise exclusive jurisdiction over it for the purposes of the suit to the exclusion of all other courts is founded upon necessity and to prevent an unseemly clash of jurisdictions. The rule is well stated in Farmers' Loan, etc., Co. v. Lake Street R. R. Co. (177 U. S. 51) as follows: “As between the immediate parties, in a proceeding in rem, jurisdiction must be regarded as attaching when the- bill is filed and process has issued, and where, as was the case here, the process is subsequently duly served, in accordance with the rules of practice of the court.
*230“ The defendants could not defeat jurisdiction thus acquired and supplant the case by bringing suit in another court and procuring an ex parte injunction to restrain the service of process already issued.
“ As, then, the hill of foreclosure had been filed in the Circuit Court óf the United States, and the jurisdiction of that court had thus attached before the commencement of the suit in the State court, it follows upon principle and authority that it was not competent for the State court to interfere by injunction or otherwise with the proceedings in .the Federal court.
“ The possession of the res vests the court which has first acquired jurisdiction with the power to hear and determine all controversies relating thereto, and for the time being disables other courts of coordinate jurisdiction from exercising a like power. This rule is essential to the orderly administration of justice, and to prevent unseemly conflicts between courts whose jurisdiction embraces the same subjects and persons.
“ FTor is this rule restricted in its application to cases where property has been actually seized under judicial process before a second suit is instituted in another court, but it often applies as well where suits are brought to enforce liens against specific property, to marshal assets, administer trusts to liquidate insolvent estates, and in suits of a similar nature where, in the progress of the litigation, the court' may be compelled to assume the possession and control of the property to be affected. The rule lias been declared to be of especial importance in its application to Federal and State courts. (Peck v. Jenness, 7 How. 612 ;* Freeman v. Howe, 24 How. 450 ;† Moran v. Sturges, 154 U. S. 256 ; Central Bank v. Stevens, 169 U. S. 432; Harkrader v. Wadley, 172 U. S. 148.) ”
In all such cases, however, the rule is -well settled that any party aggrieved, whether sued or not, may obtain relief by an application to the court which has taken possession of the res. (Covell v. Heyman, 111 U. S. 176.)
In Buck v. Colbath (3 Wall. 334) this rule is well illustrated. It was there held that while a State court could not interfere with the possession' of property by a marshal under process of the Federal *231court, the State court may entertain jurisdiction of an action brought against the marshal for trespass in taking property of a person not a party to the suit, the process of the court running against the party only; and this notwithstanding the fact that the party whose property was taken might have had relief by an ancillary application to the Federal court. The court say: “ It is not true that a court having obtained jurisdiction of a subject-matter of a suit and of parties before it, thereby excludes all other courts from the right to adjudicate upon other matters having a very close connection with those before the first court, and in some instances requiring the decision of the same questions exactly.” This rule, however, has no application to a mere controversy even between the same'parties. It is well settled that an ordinary action in the State court is no bar to an action for the same relief subsequently brought in the Federal court, even where the parties are the same. (Stanton v. Embrey, 93 U. S. 554.)
The distinction depending upon whether there is a res involved in the suit which has been or in the course of the litigation may be taken possession of by the court first acquiring jurisdiction is well stated in Ball v. Tompkins (41 Fed. Rep. 486), cited by the learned counsel for the appellant, and from which we quote : “ And this brings us to the pivotal question in the present inquiry : What is the nature and character of the possession of the State or Federal Court which excludes the exercise of authority over the subject or thing by the other ? From the authorities on this subject (which in the circuit courts are not altogether harmonious), and from the reasons for the rule, I apprehend it to be, substantially, that the possession contemplated as sufficient to make it exclusive is that which the Court by its process, or some equivalent mode, has, either for the direct purpose of the proceeding, or for some other purpose ancillary to the main object, drawn into its dominion and custody some thing. That thing may be corporeal or incorporeal — a substance or a mere right. But a controversy, a question, an inquiry, is not such a thing. These may be the subject-matter of jurisdiction in a pending cause, which often proceeds, from the beginning to the judgment, without the Court’s having taken actual dominion of anything. But there is no exclusive jurisdiction over such a matter. The result may be a judgment which will establish a right, but *232the court has not had any possession. The pendency of a controversy in a suit in a State or Federal Court is no bar to a suit in the other court involving the same controversy (Stanton v. Embrey, Admr., 93 U. S. 548), and each will proceed, in its own course, to a judgment establishing the right. The control which each court has over its own processes has always been found adequate to prevent mischief from diverse judgments in the several jurisdictions. But, in proceeding on its way, whenever either court finds that the other has already taken actual dominion over some objective thing related to the subject, it will let the thing alone, so long as that dominion is retained, 'and proceed, if there be enough material besides to support the exercise of its jurisdiction, and the pursuit may reach fruit. If not, it will stop. There are many cases in the Supreme Court Reports where this subject has been discussed and these principles applied. Some of 'them have been already cited. Others are Heidritter v. Oil Cloth Co.,* 112 U. S. 294 ; 5 Sup. Ct. Rep. 135 ; Railroad Co. v. Vinet,† 132 U. S. 418.”
The defendant in its suit in equity in the Federal court prays for relief among other things, as follows : “ Your orator further prays that if, at any time hereafter and prior to.the final hearing hereof, any consumers of gas or other customer of your orator, or any other person, association or corporation in the City of New York shall attempt to enforce the provisions of the said acts and order or otherwise act or proceed thereunder, such persons, or some of them on behalf of all, be made parties defendant hereto and each of them be enjoined and restrained as heretofore prayed; and that your orator have such other and further or different relief as to the court may seem meet and the nature of the case may require.”
It may be that under this prayer for relief the Federal court may by supplemental bill make private consumers of gas parties to the suit, but this court having first obtained jurisdiction of the controversy, so far as it relates to the rights of the plaintiff, it will not be competent for the Federal court to take jurisdiction over the plaintiff in such manner as to interfere with any order or decision that may be made by this court. (Pitt v. Rodgers, 104 Fed. Rep. 381.) It is true that the principal questions presented for decision *233will be the same in this action as in the suit in the Federal court, and it may be that, owing to the fact that an appeal may be taken direct to the Supreme Court of the United States from the decision of the Circuit Court, a final decision by the Federal Supreme Court may be first had in the suit pending in the Federal court. But that is no ground for this court to refuse jurisdiction.
The decisions of the respective courts will be binding only upon the parties to the respective suits. They will be stare decisis on the question of law involved as to third parties, but not res adgudieata. If our court and the Circuit Court of the United States should not take the same view of the law, the Supreme Court of the United States, if appealed to, will ultimately reconcile the decisions.
The importance of the interesting questions presented by this appeal and very ably argued at the bar, and learnedly discussed on the points, merits more extended consideration, but it is deemed advisable, especially since the views of all the members of the court are not in harmony, to render an immediate decision, to the end that the respondent may, if so advised, obtain a review by the Court of Appeals before the summer vacation.
It follows, therefore, that the order should be reversed, with ten dollars costs and disbursements, and the injunction order granted, with ten dollars costs.
CVBbien, P. J., and Patteeson, J., concurred; McLaughlin and Houghton, JJ., dissented.

7 How. [IT. S.] 612.— [Ref.


24 How. [U. S.l 450.—[Rep.


 Heidritter v. Elizabeth Oil Cloth Co.— [Rep.


 Rio Grande R. R. Co. v. Gomila.— [Rep.